— Appeal by the defendant from a judgment of the County Court, Nassau County (Collins, J.), rendered December 16, 1983, convicting him of attempted murder in the second degree, upon his plea of guilty, and imposing sentence.
Judgment affirmed.
By pleading guilty, the defendant has waived the right to appellate review of all nonjurisdictional defects concerning the Grand Jury proceedings as well as the deficiency in the indictment. While certain claims of constitutional dimension are not waived by a plea of guilty, neither claim raised by the defendant falls within this category (see, People v Taylor, 65 NY2d 1; People v Levin, 57 NY2d 1008). The defendant also failed to preserve the issue of the sufficiency of his plea allocution (see, People v Pellegrino, 60 NY2d 636). In any event, the allocution was factually sufficient (see, People v Demonde, 111 AD2d 867; People v Boyle, 111 AD2d 826). Mangano, J. P., Gibbons, Weinstein, Eiber and Spatt, JJ., concur.